Judgment, Supreme Court, Bronx County (Efrain Alvarado, J., at original plea; Seth L. Marvin, J., at subsequent plea and sentence), rendered February 4, 2005, convicting defendant of criminal sale of a controlled substance in the fourth degree, and sentencing him to a term of 3V2 to 7 years, unanimously modified, on the law, to the extent of vacating the DNA databank fee, and otherwise affirmed.
We perceive no basis for reducing the sentence. As the People concede, since the crime was committed prior to the effective date of the legislation (Penal Law § 60.35 [1] [a] [v] [former (1) (e)]), providing for the imposition of a DNA databank fee, that fee should not have been imposed. Concur—Tom, J.P, Friedman, Sullivan, Catterson and Malone, JJ.